Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered September 19, 2002, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification (see People v Bleakley, 69 NY2d 490 [1987]). The victim made a reliable identification of defendant shortly after the crime.
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Mazzarelli, Marlow, Nardelli and Catterson, JJ.